       Case 3:18-cv-04176-WHA Document 84 Filed 09/03/19 Page 1 of 6




 Eric Meckley
 Partner
 +1.415.442.1013
 eric.meckley@morganlewis.com



 September 3, 2019


 The Honorable William H. Alsup
 U.S. District Court for the Northern District of California
 San Francisco Courthouse, Courtroom 8 – 19th Floor
 450 Golden Gate Avenue, San Francisco, CA 94102

 RE:      James Karl v. Zimmer Biomet Holdings, Inc., et al., Case No. C 18-04176 WHA

 In accord with the Court’s Order dated August 27, 2019 (ECF # 82), Defendants timely file this
 response to Plaintiff’s discovery dispute letter (“Letter”).1

 I.       RFP Nos. 1-2: Contact Information2

 Plaintiff James Karl is not entitled to contact information for putative class members because has
 not demonstrated either a prima facie showing that Rule 23 class-action requirements may be
 satisfied or that the sought-after discovery is likely to substantiate the class allegations. As the
 Court is aware, Plaintiff bears the burden to show “that discovery is likely to produce substantiation
 of the class allegations.” Mantolete v. Bolger, 767 F.2d 1416, 1424 (9th Cir.1985) (holding that “a
 trial court's refusal to allow class discovery is not an abuse of discretion” absent a “prima facie
 showing of the class action requirements of [Rule 23]”). In Doninger v. Pacific Northwest Bell,
 Inc., 564 F.2d 1304, 1313 (9th Cir. 1977), the Ninth Circuit held that “where the plaintiffs fail to
 make even a prima facie showing of Rule 23’s prerequisites ... the burden is on the plaintiff to
 demonstrate that discovery measures are likely to produce persuasive information substantiating
 the class action allegations.” Doninger, 564 F.2d 1304, 1313.

 Pursuant to Rule 23, a member of a class may sue on behalf of all members only if: “(1) the class
 is so numerous that joinder of all members is impracticable; (2) there are questions of law or fact
 common to the class; (3) the claims or defenses of the representative parties are typical of the
 claims or defenses of the class; and (4) the representative parties will fairly and adequately protect
 the interests of the class.” Fed.R.Civ.P. 23(a) (emphasis added).

 In arguing that the Court’s ruling as to conditional certification under the FLSA shows he has made
 a prima facie case entitling him to the class contact information, Plaintiff’s Letter erroneously

 1
  At the outset, Defendants note Plaintiff’s submission of 201 pages of attachments violates
 Paragraph 34 of this Court’s standing order, which limits attachments to no more than 12 pages.
 2
  Plaintiff’s Letter seeks contact information for all putative class members from October 25, 2014
 onward through these RFPs. This contact information is properly sought via an interrogatory,
 however, Plaintiff never served any interrogatories on Defendants.



                                                       Morgan, Lewis & Bockius        LLP

                                                       One Market
                                                       Spear Street Tower
                                                       San Francisco, CA 94105-1596         +1.415.442.1000
                                                       United States                        +1.415.442.1001
DB2/ 37192098.1
       Case 3:18-cv-04176-WHA Document 84 Filed 09/03/19 Page 2 of 6




 The Honarable William H. Alsup
 September 3, 2019
 Page 2

 conflates the “lenient first stage” standard for conditional certification with the far more rigorous
 class certification standard under Rule 23. Wal–Mart Stores, Inc. v. Dukes, 131 S.Ct. 2541, 2551
 (2011). Indeed, courts frequently de-certify classes under Rule 23 after conditionally certifying a
 collective under the FLSA. Gilbert v. Citigroup, Inc 2009 WL 10692463, at *9 (“it may turn out that
 the Rule 23 class is not proper, even though the FLSA class has been conditionally certified since
 the threshold for certification there was very low.”)

 In addition, this Court only partially granted Plaintiff’s Motion for FLSA Conditional Certification.
 Plaintiff’s Letter overgeneralizes and incorrectly asserts that “this Court has already determined
 that Mr. Karl and other California sales representatives are similarly situated under the FLSA[.]”
 The truth is that this Court expressly found that certain California sales representatives are not
 similarly situated to Mr. Karl, because they contracted with independent distributors and unnamed,
 third-party subsidiaries of Zimmer Biomet Holdings, Inc. ECF 70, at 4:22-8:23. This is a significant
 distinction because Plaintiff has not outwardly limited the discovery requests at issue to
 conditionally certified individuals. Thus, any leveraging of conditional certification should account
 for the persons whom the Court previously excluded under a far more lenient standard.

 Plaintiff’s Letter does not discuss the requirements for class certification, much less analyze how or
 why putative class member contact information is likely to substantiate his claims. Instead,
 Plaintiff merely relies on his pleadings, contending that because his Complaint recites the elements
 of Rule 23, he satisfies “the lenient standard for discovery of class contact information.” ECF 80, p.
 2. This argument runs counter to the Supreme Court’s warning against class action treatment
 based on only a “competently crafted class complaint” (Wal-Mart Stores, Inc. v. Dukes 564 U.S.
 338, 349 (2011)). The Northern District of California similarly has found that a “plaintiff would not
 be permitted a general inquisition into defendant’s files merely on the strength of having filed a
 putative class complaint.” Zautinsky v. Univ. of Cal., 96 N.D. Cal. 622 (1983).

 Plaintiff’s Letter does not articulate why he needs the putative class member contact information or
 how he intends to use it. Plaintiff’s insistence that he should receive contact information for all
 putative class members begs the obvious question: If questions of law and fact are supposedly
 common and Mr. Karl’s claims are supposedly typical, then why must Plaintiff receive information
 all class members, as opposed to some more limit sample to allow him an opportunity to attempt
 to show that Rule 23’s requirements have been met. Indeed, if Plaintiff needs every person’s
 contact information in order to establish class status, then he clearly has not shown a prima facie
 case and should not receive such information under the reasoning of Mantolete and Donninger.

 Defendants recognize that federal courts generally balance privacy and other concerns with
 disclosure against Plaintiff’s need to determine typicality. Therefore, in an effort to resolve the
 dispute and reach a compromise, Defendants offered to provide a random sampling of contact
 information for 20% of the California direct sales representatives. Plaintiff declined the offer.
 During the Parties’ in-person meet and confer on July 31, 2019, Defendants offered to discuss
 providing an even greater percentage, but Plaintiff refused to discuss any percentage. Here, a
 25% sample would yield approximately fifty-five (55) sales representatives (because there are
 approx. 220 putative class members). If Plaintiff’s class claims are as common and typical as he
 has contends, then he does not need to contact all of the putative class members to make a prima
 facie showing. Defendants’ proposal is consistent with federal court decisions requiring disclosure
 of only a sampling of contact information:




DB2/ 37192098.1
         Case 3:18-cv-04176-WHA Document 84 Filed 09/03/19 Page 3 of 6




 The Honarable William H. Alsup
 September 3, 2019
 Page 3

         Maes v. JP Morgan Chase (S.D. Cal., Mar. 5, 2013, No. 12CV782-JAH MDD) 2013 WL
          811839, at *2 (plaintiff’s known contact information for 10% of an 83-member putative
          class was “at least as much, if not more, contact information than would have been
          authorized by the Court.”)
         Kaminske v. JP Morgan Chase Bank N.A. (C.D. Cal., May 21, 2010, No. SACV 09-00918
          JVS) 2010 WL 5782995, at *5 (ordering 10% sample of approximately 1,700 putative class
          members).
         Quintana v. Claire's Boutiques, Inc., Case No. 13-cv-368-PSG, 2014 WL 234219, at *2
          (N.D. Cal. Jan. 21, 2014) (permitting 20% sample of a putative class of 1,100);
         Sansone v. Charter Communications, Inc. (S.D. Cal., Feb. 6, 2019, No. 17-CV-01880-WQH-
          JLB) 2019 WL 460728, at *9 (“Defendants shall randomly produce the names and last
          known contact information for 20% of the estimated 2,184 class members.”);
         Martin v. Sysco Corporation (E.D. Cal., Oct. 10, 2017, No. 116CV00990DADSAB) 2017 WL
          4517819, at *4. (“The Court will require Defendant to provide a sampling of contact
          information for 20 percent of non-exempt truck workers, industrial truck workers, industrial
          truck drivers, industrial vehicle drivers, and industrial workers that fall within the putative
          class at each of Defendant’s California facilities.”)
         Ortiz v. Amazon.com LLC (N.D. Cal., May 31, 2018, No. 17CV03820JSWMEJ) 2018 WL
          2451816, at *2 (“Golden State shall produce, pursuant to its proposed compromise, a
          sample list of 20% of Level 4 Shift Managers at its California Delivery Stations from June 2,
          2013 to the present.”);

 Plaintiff separately contends that because he has brought a claim under the Private Attorneys
 General Act (“PAGA”), he “stands in the shoes” of the Labor and Workforce Development Agency
 (“LWDA”), and thus has the power to inspect employee records. While the PAGA certainly permits
 Plaintiff to bring a lawsuit on the State’s behalf, neither the statute nor any case law vests Plaintiff
 with the State’s investigative or other powers. For example, PAGA does not authorize employees
 to schedule hearings and call witnesses (as the State can do), nor does it authorize employees to
 show up at an employer’s doorstep and demand inspection/production of records (as the State can
 do). The PAGA’s authorization is limited to what is written in the statute (i.e., employees can sue
 their employers), however, it does not convey to employees the State’s power to inspect records.

 Plaintiff cites Williams v. Sup. Ct., 3 Cal. 5th 531 (2017), for the proposition that as a PAGA
 representative, “state policy favors access to contact information for fellow employees alleged to
 have been subjected to Labor Code violations.” Here, however, Williams is not persuasive. First,
 as a state court case interpreting a state procedural statute, Williams is simply not binding on this
 Court. Plaintiff cites Goro v. Flowers Foods, Inc. 2018 WL 3956018 (S.D. Cal., Aug. 17, 2018, No.
 17-CV-02580-JLS-JLB) to argue that Williams is “persuasive” in federal court. However, Goro
 actually held that “Williams did not hold that the contact information for fellow employees in a
 PAGA action is per se relevant, without regard for the rules governing the scope of discovery. To
 the contrary, the California Supreme Court held that the same rules of civil procedure that govern
 discovery in any civil action also govern PAGA actions. As a result, the Court held that PAGA claims
 are not subject to a PAGA-specific heightened proof standard at the threshold, before discovery.
 Goro, at *6 (internal citations omitted). The Goro court eventually permitted defendants to
 disclose contact information to the plaintiff, in response to an interrogatory.3 Second, a critical


 3
  Plaintiff also cites Barreras v. Michaels Stores, Inc. 2015 WL 1886337 (N.D. Cal., Apr. 24, 2015,
 No. C 12-4474 (PJH), in support of his argument. However, as in Williams and unlike Mr. Karl


DB2/ 37192098.1
       Case 3:18-cv-04176-WHA Document 84 Filed 09/03/19 Page 4 of 6




 The Honarable William H. Alsup
 September 3, 2019
 Page 4

 factor in overcoming the defendant’s privacy objections in Williams was the persons’ reasonable
 expectations regarding the privacy of their contact information. The Williams court found that
 “fellow employees might reasonably expect, and even hope, that their names and addresses would
 be given to a plaintiff seeking to vindicate their rights.” Id. at 554 (internal citations omitted). Not
 true here, because the putative class members were independent contractor sales representatives
 who, for the most part, operated as independent S corporations and LLCs, and did not give
 Defendants their contact information as “fellow employees.” Third, in Williams, the plaintiff
 specifically requested the names and addresses of potentially aggrieved employees through an
 interrogatory, not a request for production. Here, Plaintiff has not served any interrogatories;
 rather, he has requested contact information for through a compound request seeking no less than
 20 categories of documents:

          REQUEST NO. 1:
          Electronic data showing, for all Class or Collective Members, the following
          information applicable at all times during the relevant period:
           full name, job position information, job title, job code, job level, salary grade,
              or other applicable compensation terms and conditions
           organizational location within Defendant, job location, and employee number,
              and
           dates of all changes to any of these variables;
           all last known contact information, including current and former home address,
           telephone numbers, and email addresses; and
           information reflecting each individual's location within Defendant's
              organization, including team, department, group, division, or organizational
              unit.

 As Williams explained: “a party may use interrogatories to request the identity and location of
 those with knowledge of discoverable matters.” The court did not hold that a party could request
 contact information through a request for production, which inherently demands an entirely
 different form of response. Id. at 541 (citing Code Civ. Proc. § 2030.010). As opposed to the
 interrogatory at issue in Williams, the breadth and scope of Plaintiff’s RFP No. 1 makes it
 harassing, overly broad, unduly burdensome and disproportional to the needs of discovery. The
 disproportionality of Plaintiff’s RFPs further illuminates the fact that Williams did not consider, as
 this Court must, the 2015 proportionality amendments to FRCP 26(b)(1) (“Parties may obtain
 discovery regarding any nonprivileged matter that is relevant to any party's claim or defense and
 proportional to the needs of the case[.]”)

 In sum, Plaintiff is not entitled to putative class members’ contact information because he has not
 shown that it will help establish a prima facie case for Rule 23 class certification; in fact, his Letter
 fails even to address the prima facie requirements for class certification. The Court’s partial
 conditional certification under the FLSA does not equate to a prima facie showing of class
 certification under Rule 23, and Williams does not control a request for production in federal court.
 The Court should deny Plaintiff’s motion or, in the alternative, order Defendants to provide a list,




 here, the Barreras plaintiff requested putative class members’ contact information through an
 interrogatory. Id. at *2.



DB2/ 37192098.1
        Case 3:18-cv-04176-WHA Document 84 Filed 09/03/19 Page 5 of 6




 The Honarable William H. Alsup
 September 3, 2019
 Page 5

 akin to an interrogatory response, of the name, address and telephone number of a 25% random
 sample of putative class members in California.

 II.      RFP Nos. 3-6: Sales Associate Agreements and Organizational Charts

 “Merits questions may be considered to the extent—but only to the extent—that they are relevant
 to determining whether the Rule 23 prerequisites for class certification are satisfied,” Amgen Inc.
 v. Conn. Ret. Plans & Trust Funds, 133 S.Ct. 1184, 1195 (2013).

 Here, Plaintiff contends that he is entitled to organizational charts and hundreds of individual
 person’s independent contractor agreements, purportedly so he can rebut Defendants’ 6th and 7th
 affirmative defenses (Exempt Status and Outside Salesperson Exemption) (ECF 80, p. 2). However,
 (1) individual agreements constitute “merits” discovery that is unnecessary and disproportionate
 prior to class certification, and (2) Defendants already have produced all versions of these
 template contractor agreements in effect during the statute of limitations period and there is no
 evidence of variance in the basic terms. In short, Plaintiff obtains nothing from production of
 hundreds of essentially identical agreements other than to harass and unduly burden Defendants.

 Plaintiff argues that one sales representative in Texas changed the forum selection provision in his
 agreement and thus, Plaintiff needs to see whether other sales representatives in California did so.
 However, his Letter does not explain why that would matter in the case. The Court already ruled
 that the changes made by the Texas representative were entirely irrelevant when ruling on FLSA
 conditional certification. Plaintiff already has all versions of the independent contractor agreements
 that Defendants used -- he doesn’t need signed versions of these documents.

 Plaintiff also requests “organizational charts and lists of workers in each state.” ECF 80, p. 3
 (emphasis added). This Request makes no sense and is irrelevant and overbroad, harassing and
 disproportional because Plaintiff’s Rule 23 putative class is limited to persons in California. ECF 41,
 ¶¶ 43-50.

 III.     RFP Nos. 15-16: Timekeeping Records and Policies; RFP No. 19: Calendars

 Plaintiff argues that Defendants should produce (1) records from the Surgery Management System
 (“SMS”) and (2) work calendars for hundreds of putative class members because the records
 supposedly will reflect the amount of time each sales representative worked. ECF 80, p. 3.

 First, Defendants already have produced Plaintiff’s SMS records. Yet, Plaintiff testified that SMS
 records did not show his amount of time worked because he did not enter cases in SMS at all
 and/or different hospitals required him to arrive at different times before a surgery. Karl Depo.
 154:18-155:3 (“if [the account] own[s] the product, we don't need to put it in SMS because there’s
 no tracking. We don’t need to track it. We don’t need a restock from it. All we need is to go to the
 case and cover the case.”); Karl Depo. 222:21-24 (“I try to get there 45 minutes before the case,
 unless it’s Sutter; then we have to be an hour before the case.) Even if the SMS record had some
 relation to time worked, the SMS record for each individual sales representative is unique to the
 surgeries that the specific representative entered in the system and/or covered. Plaintiff has not
 shown what commonality, typicality, or other Rule 23 requirement would be reflected or
 established by each individual sales representative’s SMS records. Thus, SMS records for hundreds
 of putative class members have simply no bearing on class certification and instead appear entirely
 related to potential merits discovery and, even in that regard, have little relevance at all, according



DB2/ 37192098.1
       Case 3:18-cv-04176-WHA Document 84 Filed 09/03/19 Page 6 of 6




 The Honarable William H. Alsup
 September 3, 2019
 Page 6

 to Plaintiff’s testimony. Given the limited to no relevance of these records, requiring Defendants to
 produce thousands of such SMS records would be entirely disproportionate, overly broad, unduly
 burdensome and harassing.

 With respect to “work calendars,” Defendants cannot produce individual sales representatives’
 calendars because Defendants do not control, host or otherwise have access to these documents.

 Sincerely,

 /s/ Eric Meckley



 Eric Meckley




DB2/ 37192098.1
